Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species D1, claims 1-14 in the reply filed on 11/4/2021 is acknowledged.
Claim Status 
Claims 1-20 are pending.
Claims 15-20 are withdrawn, non-elected without traverse. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 15-20 are canceled.


	Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the 
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2019/0279911 A1 to Cheng in combination of US 2020/0365703 A1 to Chung) substantially teach some of following limitations:
Cheng in combination of Chung discloses a semiconductor device, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Cheng’s Fig. 11, annotated. 
a Cheng’s protruding portion of substrate 101 with a stack of semiconductor layers 103-117 in an I/O region 104 in Fig. 11) extending from a semiconductor substrate (Cheng’s 101) in a vertical direction, the first active region extending in a first direction (left-right direction in Cheng’s Fig. 11 equivalent to Chung’s active fin region in the region 2000 extending in X-direction in Fig. 16), parallel to an upper surface of the semiconductor substrate (Cheng’s 101 equivalent to Chung’s substrate 102); 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

			Chung’s Fig. 16, annotated. 
first source/drain regions (Cheng’s 601 in the I/O region 104) spaced apart from each other in the first direction (Cheng’s left-right direction) on the first active region; 
a fin structure (Cheng’s semiconductor layers 103-117) between the first source/drain regions (Cheng’s 601) on the first active region, the fin structure including: 
a first lower semiconductor region (lower portion of the Cheng’s protruding portion of substrate 101) extending from the first active region, 
Cheng’s semiconductor layers 103-117) on the first lower semiconductor region, the stack structure including alternating first and second semiconductor layers (Cheng’s alternating first semiconductor layers 103/107/111/115 and second semiconductor layers 105/109/113/117) stacked in the vertical direction, and a side surface of at least one first semiconductor layer (side surface of least one first semiconductor layers 103/107/111/115) of the alternating first and second semiconductor layers … in a second direction (equivalent to Chung’s Y direction in Fig. 16) perpendicular to the first direction (Cheng’s left-right direction in Fig. 11 equivalent to Chung’s X direction in Fig. 16), and 
a semiconductor capping layer (a Cheng’s first interface layer of silicon material formed on the semiconductor layers 103-117 prior to the formation of the gate dielectric 1101 for the third device 110 in Fig. 11 described in [0096]) on the stack structure (Cheng’s semiconductor layers 103-117); 
a first isolation layer (Chung’s isolation feature118 in Fig. 16A) covering a side surface of the first active region (Chung’s side surface of the active fin region in the region 2000 extending in X-direction) on the semiconductor substrate (Chung’s 102); 
a first gate structure (Cheng’s gate electrode 1103 and gate dielectric 1101 in Fig. 11) overlapping the fin structure (Cheng’s semiconductor layers 103-117) and extending in the second direction (equivalent to Chung’s gate stack 150B extending in Y direction in Fig. 16) to cover an upper surface of the fin structure (upper surface of Cheng’s semiconductor layers 103-117) and side surfaces of the fin structure (side surfaces of Cheng’s semiconductor layers 103-117 equivalent to Chung’s fin made of epitaxial semiconductor layer 112 shown in the region 2000 in Fig. 8) in the second in Chung’s Y direction in Fig. 16), the semiconductor capping layer (the Cheng’s first interface layer of silicon material) being between the first gate structure (Cheng’s gate electrode 1103 and gate dielectric 1101 in Fig. 11) and the stack structure (Cheng’s semiconductor layers 103-117) and …; and 
first contact plugs (Cheng’s contact 1107 described in [0106]) electrically connected to the first source/drain regions (Cheng’s 601).  
However, Cheng in combination of Chung does not teach the limitations of “a side surface of at least one first semiconductor layer … being recessed in a second direction perpendicular to the first direction; … the semiconductor capping layer being … between the first gate structure and the first lower semiconductor region” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-14, they are allowed due to their dependencies of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898